The Vice-Chancellor :
The validity of the mortgage and its being a subsisting lien for the amount that is claimed ^ " to be due upon it, is not at all disputed. The only question made is, in relation to the complainants’ right or title to the bond and mortgage as assignee under Robert Tillotson, surviving husband of his wife Emily, for whose benefit the bond and mortgage had been taken in the name of Thomas Knox, now also deceased, as her trustee. And the only party who raises this question is the defendant Spencer, a purchaser of the mortgaged premises subject to the mortgage, who insists and submits to the court that Robert Tillotson had no right or authority to assign the bond and mortgage ; that the same devolved in equity upon the infant children at the death of their mother and that they are necessary parties to the suit and without making them parties there ought to be no decree. It is true they will not be bound by the decree unless they are made parties to the suit and perhaps this court might go on and make a decree so far as the defendant Spencer is concerned, either for a sale of the property or for him to redeem from the mortgagee without prejudice to the rights of the children of Mrs. Tillotson in respect to the fund in the hands of the complainant, if it should eventually be made to appear that it belonged to them. But this court does not deal in that way. It avoids circuity and multiplicity of suits as far as possible and endeavors to do complete justice by deciding upon and settling the rights of all persons interested in the subject of the suit, by bringing them all before the court so as to make a decree that shall be binding on all and thereby avoid future litigation : Mitf. 164,4th edit.; Calvert on Parties, 3.
The court, moreover, requires the party who files a bill to show that he has title to what he claims ; and if it be in a particular capacity or character only that he is authorized by law to proceed, then that he clothe himself with that character: Hunter v. Hallett, 1 Edwards’ Ch. Rep. 288.
On looking into the pleadings and the schedule annexed to the complainants’ bill, I am convinced there is too much doubt hanging over this case, in relation to the right of the complainant to receive this mortgage debt, to permit this cause to proceed to a decree until the children of the late Mrs. Tillotson *405are made parties to the suit and their rights or claims, in opposition to the control and authority which their father has exercised over the bond and mortgage, can be fairly presented to the court. It appears to me that they may, with great propriety, be made parties, in order that the question, as between them and the complainant, in relation to the beneficial interest or ownership in this money, may be determined. And that question, I think, it is competent for the defendant to raise, as he has done, in his answer. Without expressing any definite opinion upon it at present, I shall order the cause to stand over, with liberty to the complainant to amend his bill, by adding these children as parties defendant.
The costs of this hearing and of the order consequent thereon are to abide the decree which will be made on the final hearing.